

Exhibit 10.01


UNDER ARMOUR, INC.
AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN


SECTION 1.PURPOSE: The purpose of the Under Armour, Inc. Executive Incentive
Compensation Plan (the “Plan”) is to advance the interests of Under Armour, Inc.
(the “Company”) and its shareholders by further linking executive compensation
to Company performance through this performance-based incentive compensation
program.
SECTION 2.EFFECTIVE DATE: The effective date of the Plan is January 1, 2013, as
amended and restated from time to time. The Plan shall remain in effect until
terminated pursuant to the terms of this Plan.
SECTION 3.DEFINITIONS: As used in this Plan, unless the context otherwise
requires, each of the following terms shall have the meaning set forth below.
(a)“Award” shall mean, for any Performance Period, an award entitling a
Participant to receive incentive compensation based on a percentage of the
Participant’s annual base salary or in an amount as otherwise determined by the
Committee, and subject to the terms and conditions of the Plan.
(b)“Board of Directors” or “Board” shall mean the board of directors of the
Company.
(c)“Business Criteria” means one or more of the following business criteria for
the Company, on a consolidated basis, and/or specified subsidiaries or business
units of the Company (except with respect to the total stockholder return and
earnings per share criteria): (1) total stockholder return; (2) such total
stockholder return as compared to total return (on a comparable basis) of a
publicly available index such as, but not limited to, a Standard & Poor’s stock
index; (3) net revenues; (4) net income; (5) earnings per share; (6) income from
operations; (7) operating margin; (8) gross profit; (9) gross margin; (10)
pretax earnings; (11) earnings before interest expense, taxes, depreciation and
amortization; (12) return on equity; (13) return on capital; (14) return on
investment; (15) return on assets; (16) working capital; (17) free cash flow;
(18) ratio of debt to stockholders’ equity; (19) balance sheet measurements;
(20) same store sales, comparable store sales or customer conversion metrics;
(21) market share or market penetration; (22) brand health metrics; (23) expense
or cost levels; (24) inventory controls, inventory or inventory service metrics,
asset quality; and (25) diversity and inclusion. The foregoing list is not
exhaustive and the Committee shall have the discretion to establish such other
Business Criteria as the Committee deems appropriate from time to time.
(d)[RESERVED].
(e)“Committee” shall mean the Compensation Committee or such other committee of
the Board of Directors.
1



--------------------------------------------------------------------------------



(f)“Company” shall mean Under Armour, Inc., a Maryland corporation, including
its subsidiaries and affiliates and any successors to all or substantially all
of the Company’s assets or business.
(g)“Participant” shall mean the executives of the Company selected by the
Committee to participate in the Plan from time to time pursuant to Section 5.
(h)“Performance Goal” shall mean one or more Business Criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Plan. Performance Goals shall be
objective. A Performance Goal is objective if a third party having knowledge of
the relevant facts could determine whether the goal is met. The Committee may
determine that an Award shall be granted, exercised and/or settled upon the
achievement of any one or more Performance Goals. Performance Goals may differ
for Awards granted to any one Participant or to different Participants.
(i)“Performance Period” means for each Award the period of service identified by
the Committee within which the Performance Goals for such Award must be
satisfied.
(j)“Plan Year” shall mean a period beginning January 1 of each calendar year and
continuing through December 31 of such calendar year.
SECTION 4.ADMINISTRATION: Subject to the express provisions of this Plan, the
Committee shall have authority to interpret the Plan, to prescribe, amend, and
rescind rules and regulations relating to it, and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
In exercising its discretion, the Committee may use such objective or subjective
factors as it determines to be appropriate in its sole discretion. The
determinations of the Committee pursuant to its authority under the Plan shall
be conclusive and binding.
SECTION 5.ELIGIBILITY: The Committee shall determine the executives of the
Company who will be Participants in the Plan from time to time.
SECTION 6.AWARDS
(a)The Committee may make Awards to Participants with respect to a Performance
Period, subject to the terms and conditions set forth in the Plan.
(b)Performance Goals with respect to any Performance Period shall be established
in writing by the Committee at such time when the outcome is substantially
uncertain. At the same time as the Committee establishes the Performance Goals,
the Committee may provide, in writing, that the determination as to whether the
Performance Goals are attained will be made by including or excluding any of the
following events that occur during or otherwise impact a Performance Period: (i)
asset write-downs, (ii) litigation, claims, judgments or settlements, (iii) the
effect of changes in tax laws, accounting principles, or
2



--------------------------------------------------------------------------------



other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary and/or nonrecurring items as described
in the Company’s financial statements or notes thereto and/or in management’s
discussion and analysis of financial condition and results of operations, and in
any case appearing in the Company’s annual report to shareholders for the
applicable year, (vi) acquisitions or divestitures or discontinued operations,
(vii) foreign exchange gains and losses; and (viii) any other events that, in
the reasonable discretion of the Committee, are extraordinary or unusual in
nature or infrequent in occurrence that impact the Company’s financial or
operational results and were not anticipated to occur at the time the
Performance Goals were set..
(c)The maximum Award amount payable to any Participant under this Plan for any
Plan Year during a Performance Period shall be $5,000,000. If the Performance
Period spans multiple Plan Years, the maximum Award will be a multiple of
$5,000,000 where the multiple is equal to the number of full Plan Years in the
Performance Period.
(d)After the end of the Performance Period, the Committee shall certify prior to
payment of any Award, the attainment of the Performance Goal for the Performance
Period. Notwithstanding attainment of the Performance Goal, the Committee shall
have the discretion to reduce or eliminate the Award amount based upon the
performance of the Company or the Participant or such other factors as the
Committee determines in its discretion. The Committee may not increase the
amount of such Award or waive the achievement of the Performance Goal.
(e)Payment under this Plan shall be made within two and one-half (2½) months
following the end of the applicable Performance Period, except as otherwise
established by the Committee in writing at the time of the grant. Payment under
this Plan may be made in (i) cash, (ii) stock, restricted stock, other
stock-based or stock denominated units issued under the Under Armour, Inc. Third
Amended and Restated 2005 Omnibus Long-Term Incentive Plan, as amended from time
to time, or any successor long-term incentive plan, (iii) any other form of
consideration or (iv) any combination of (i)-(iii), as determined by the
Committee. If an Award is settled in stock, restricted stock, other stock-based
or stock denominated units pursuant to this Section 6(e), the value of such
stock or units at the time of settlement shall not when combined with any cash
paid to settle such Award exceed the annual maximum described in Section 6(c).
SECTION 7.NO RIGHT TO AWARDS: No employee shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniform treatment of
employees under the Plan. The terms and conditions of Awards need not be the
same with respect to different Participants.
SECTION 8.NO RIGHT TO EMPLOYMENT: The grant of an Award shall not be construed
as giving a Participant the right to be retained in the employ of the Company.
The Company may at any time terminate an employee’s employment free from any
liability or any claim under the Plan, unless otherwise provided in the Plan.
3



--------------------------------------------------------------------------------



SECTION 9.SEVERABILITY: If any provision of the Plan or any Award is, becomes,
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or such Award shall remain in full force
and effect.
SECTION 10. NO TRUST OR FUND CREATED: Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant. To the extent a
Participant acquires a right to receive payments from the Company pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Company.
SECTION 11. NONASSIGNABILITY: Unless otherwise determined by the Committee, no
Participant may sell, assign, transfer, discount, or pledge as collateral for a
loan, or otherwise anticipate any right to payment under the Plan.
SECTION 12. FOREIGN JURISDICTIONS: The Committee may adopt, amend, or terminate
arrangements, not inconsistent with the intent of the Plan, to make available
tax or other benefits under the laws of any foreign jurisdiction to Participants
subject to such laws or to conform with the laws and regulations of any such
foreign jurisdiction.
SECTION 13. TERMINATION AND AMENDMENT: The Board may at any time and from time
to time alter, amend, suspend, or terminate the Plan in whole or in part.
Notwithstanding the foregoing, no termination or amendment of the Plan may,
without the consent of the Participant to whom a payment under an Award has been
determined for a completed Performance Period but not yet paid, adversely affect
the rights of such Participant in such Award.
SECTION 14. APPLICABLE LAW: This Plan shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to its
principles of conflict of laws.
SECTION 15. REPAYMENT OF AWARDS AS A RESULT OF CERTAIN IMPROPER CONDUCT: The
Company shall seek to recover any Award paid to any Participant as required by
the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act
or any other “clawback” provision required by law or the listing standards of
the New York Stock Exchange, or as may be adopted by Company from time to time.
4

